Citation Nr: 0106413	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  97-24 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
varicose veins, in excess of 10 percent, prior to January 12, 
1998.

2.  Entitlement to an increased evaluation for varicose veins 
of the left lower extremity currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for varicose veins 
of the right lower extremity currently evaluated as 10 
percent disabling.


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel



INTRODUCTION

The veteran served on active duty from May 1984 to March 
1988.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1997, from 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Prior to January 12, 1998 the veteran's bilateral 
varicose veins disability was manifested by mild superficial 
varicose veins of both lower extremities.

3.  After January 12, 1998 the veteran's right lower 
extremity varicose vein disability has been manifested by 
saphenous varicosities with no large vessel involvement.

4.  After January 12, 1998 the veteran's left lower extremity 
varicose vein disability has been manifested by saphenous 
varicosities with no large vessel involvement.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent prior 
for bilateral varicose veins prior to January 12, 1998, or to 
an evaluation in excess of 10 percent for bilateral varicose 
veins, rated separately, from January 12, 1998, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7120 (2000, 
1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

1.  Entitlement to an increased evaluation for bilateral 
varicose veins, in excess of 10 percent, prior to January 12, 
1998.

The veteran contends that her bilateral varicose veins, 
status post ligation and stripping are more severe than 
currently evaluated, warranting an increased rating.  After a 
review of the record, the Board finds that the criteria for a 
rating of 10 percent for varicose veins is met, pursuant to 
the criteria for evaluation in effect prior to January 12, 
1998, subject to the laws and regulations governing the 
disbursement of monetary benefits.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2000) 
(Schedule).  Varicose veins are evaluated pursuant to the 
criteria found in Diagnostic Code 7120 of the Schedule.  38 
C.F.R. § 4.104 (2000).  Under those criteria, a 
noncompensable rating is warranted for asymptomatic palpable 
or visible varicose veins.  A rating of 10 percent is 
warranted where the evidence shows intermittent edema of the 
extremity or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression by hosiery.  A rating of 20 
percent is warranted where the evidence shows persistent 
edema, incompletely relieved by elevation of the extremity, 
with or without beginning stasis pigmentation or eczema.  38 
C.F.R. § 4.104 (2000).  Those evaluations are for involvement 
of a single extremity.  If more than one extremity is 
involved, each extremity shall be evaluated separately and 
combined, using the bilateral factor if applicable.  38 
C.F.R. § 4.104, Diagnostic Code 7120, Note (2000).

The criteria for evaluation of cardiovascular disorders were 
amended during the pendency of the veteran's appeal, 
effective January 12, 1998.  See 62 Fed. Reg. 65219 (Dec. 11, 
1997).  Pursuant to the criteria in effect prior to January 
12, 1998, a noncompensable rating was warranted for mild 
varicose veins or varicose veins with no symptoms.  A 10 
percent rating was warranted where the evidence showed 
bilateral or unilateral moderate varicose veins with 
varicosities of superficial veins below the knee, with 
symptoms of pain or cramping on exertion.  Where the evidence 
showed moderately severe varicose veins involving superficial 
veins above and below the knee, with varicosities of the long 
saphenous, ranging in size from one to two centimeters in 
diameter, with symptoms of pain or cramping on exertion and 
no involvement of the deep circulation, a 30 percent rating 
was warranted for bilateral varicose veins and a 20 percent 
rating for unilateral varicose veins.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997).

The United States Court of Appeals for Veterans Claims 
(Court) has held that for the purpose of appeals, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should be applied unless provided otherwise by 
statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to January 12, 1998, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.  For the period prior to January 12, 1998 the Board 
will use the criteria then in effect.

Service connection for bilateral varicose veins was granted 
via a rating decision of May 1995.  An evaluation of 10 
percent was assigned.  Service medical records showed that 
the veteran was seen in October 1985 for pain and swelling in 
the thighs and calves.  She was diagnosed with mild varicose 
veins.  

The report of a VA examination, conducted in January 1994, 
showed the veteran complaining of leg cramps, and swelling in 
the ankle relieved by elevation.  Examination showed 
varicosities of both legs, thigh and calf.  Diagnosis was 
bilateral varicose veins.  

A statement by a private physician, dated in June 1995, notes 
that the veteran continued to complain of pain in the calves 
of her legs which occurred daily and increased if she walked 
too much or sat for too long.

VA outpatient treatment records show the veteran referred for 
vascular surgery consult in June 1995.  Records dated in 
August 1996 show the veteran was evaluated with varicose 
veins which caused her feet to swell.

The report of a VA arteries and veins examination, conducted 
in May 1997, shows the veteran complaining of a slight 
increase in discomfort, and more cramping since her last 
rating evaluation in 1994.  She noted no increased pattern of 
swelling.  Physical examination showed that her bilateral 
lower extremities exhibited only very mild varicose veins 
which were not protuberant and were essentially only 
superficial.  The diagnosis was varicose veins, very mild in 
nature and only superficial.  The examiner stated that it was 
unlikely that these were the cause of the degree of pain she 
was experiencing.  

The Board finds that the criteria for a rating of 10 percent 
are met pursuant to the criteria in effect prior to January 
12, 1998.  The evidence shows that the veteran's varicose 
veins were superficial and non-protuberant in both lower 
extremities.  While the examiner at the May 1997 VA 
examination used the term mild to describe the veteran's 
varicose veins, the Board notes that the veins appear to 
result in pain on exertion, and thus appear to more nearly 
approximate that condition which warranted a 10 percent 
rating pursuant to the criteria for evaluation in effect 
prior to January 12, 1998.

However, the Board finds that the evidence does not show 
moderately severe varicose veins involving superficial veins 
above and below the knee, with varicosities of the long 
saphenous, ranging in size from one to two centimeters in 
diameter, with symptoms of pain or cramping on exertion and 
no involvement of the deep circulation, and that a rating 
greater than 10 percent is therefore not warranted.  Although 
the veteran has pain on exertion, the evidence does not show 
varicosities from one to two centimeters in diameter such 
that the veteran's condition could be termed moderately 
severe.  Furthermore, the evidence does not indicate any 
involvement of the long saphenous.

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating in excess of 10 percent, 
are not met for the period prior to January 12, 1998, and the 
veteran's claim therefor is denied.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7120 
(1997).


2.  Entitlement to an increased evaluations for varicose 
veins of the left and right lower extremities each currently 
evaluated as 10 percent disabling.

The Board notes that the criteria for evaluation in effect 
subsequent to January 12, 1998, provide for evaluation of 
each leg separately, with the ratings combined.  The medical 
evidence of record, subsequent to January 12, 1998, includes 
the report of a VA arteries and veins examination, conducted 
in May 1999.  The report of this examination showed the 
veteran complaining of nocturnal cramps, some edema and 
multiple spontaneous ecchymosis over both lower extremities.  
At no time had there been any stasis dermatitis or 
ulceration.  She was given elastic hose in service, but she 
felt that these did not seem to be of much value and she 
found that when swelling and discomfort did occur elevation 
seems to give the best relief.  

Examination showed bilateral saphenous varicosities present, 
though no large vessels were noted.  There was no evidence os 
stasis dermatitis or stasis ulcer.  Pedal pulses were 
adequate.  There was some tenderness in the medial aspect of 
both knees with perhaps minimal swelling at this area.  The 
diagnosis was chronic leg pain with ramps associated with 
saphenous varicosities.

Varicose veins are evaluated pursuant to the criteria found 
in Diagnostic Code 7120 of the Schedule. 38 C.F.R. § 4.104 
(2000).  Under those criteria, a noncompensable rating is 
warranted for asymptomatic palpable or visible varicose 
veins.  A rating of 10 percent is warranted where the 
evidence shows intermittent edema of the extremity or aching 
and fatigue in the leg after prolonged standing or walking, 
with symptoms relieved by elevation of the extremity or 
compression by hosiery.  A rating of 20 percent is warranted 
where the evidence shows persistent edema, incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation or eczema.  38 C.F.R. § 4.104 
(2000).  Those evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, each 
extremity shall be evaluated separately and combined, using 
the bilateral factor if applicable.  38 C.F.R. § 4.104, 
Diagnostic Code 7120, Note (2000).

The Board concludes that the objective evidence of record 
indicates that the criteria in effect after January 12, 1998 
are more advantageous to the veteran, however, an increased 
evaluation is not for application under either the old or the 
new criteria.  The evidence of record indicates that the 
veteran's varicose vein disability is productive of 
intermittent edema or aching and fatigue after prolonged 
standing or walking.  The evidence indicates that the veteran 
experiences relief of symptoms by elevation of the 
extremities.  The evidence does not show persistent edema 
incompletely relieved by elevation, or stasis pigmentation or 
eczema.  Therefore, the Board concludes that the claim for 
increased ratings, in excess of 10 percent, for varicosities 
of the bilateral lower extremities, rated separately, must be 
denied.


ORDER

Entitlement to an increased rating, in excess of 10 percent, 
for bilateral varicose veins, prior to January 12, 1998 is 
denied.
Entitlement to an increased rating, in excess of 10 percent, 
for bilateral varicose veins, rated separately subsequent to 
January 12, 1998 is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

